Respondent, landlord of a 10-apartment building, converted the furnace thereof from coal-burning to oil-burning and at the same time installed one new radiator and two risers in each apartment. Her application for rent increases, based on the installation of the additional radiators and risers, was denied by the local rent office on the ground that the tenants had not consented. That determination was not protested to the State Rent Administrator. Some 11 months later respondent made a second application for increases, which was denied by the local rent office on the ground that the prior determination was binding. On protest, the State Administrator affirmed the determination of the local rent office on the ground of res judicata and on the further ground that the installations involved did not constitute a heating service additional to that included in the maximum rents. The appeal is from an order of the Special Term annulling the determination of the State Rent Administrator and remitting the matter to him for consideration de novo. Order reversed on the law, without costs, and proceeding dismissed. The findings of the State Rent Administrator are supported by the evidence. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.